UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 18, 2007 HSBC Home Equity Loan Trust (USA) 2007-3 (Exact name of the issuing entity) Commission File Number of the issuing entity:333-132348-08 HSBC Home Equity Loan Corporation II (Exact name of the depositor as specified in its charter) Commission File Number of the depositor:333-132348-01 HSBC Finance Corporation (Exact name of the sponsor as specified in its charter) Delaware 36-4082355 (State or Other Jurisdiction of Incorporation of the depositor) (I.R.S. Employer Identification No. of the depositor) 2700 Sanders Road, Prospect Heights, Illinois 60070 (Address of Principal Executive Offices of the depositor) (Zip Code) The depositor’s telephone number, including area code (847) 564-6335 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 9
